Order entered December 6, 2019




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-01234-CV

                      IN RE: BENNIE JOHN MURREY, Appellant

                        On Appeal from the County Court at Law
                                Rockwall County, Texas
                           Trial Court Cause No. CR19-1141

                                        ORDER
        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                  /s/   LESLIE OSBORNE
                                                        JUSTICE